Exhibit 99.1 magicJack Announces Cancellation of its Rights Offering to Shareholders of Record on May 18th, 2012 West Palm Beach, FL, and Netanya, Israel – May 11th, 2012 - magicJack VocalTec, Ltd. (Nasdaq: CALL) (the “Company”), a cloud communications leader that invented voice over IP (VoIP) and sold over nine million magicJacks®, today announces cancellation of its Rights Offering to shareholders of record on May 18th, 2012. magicJack has decided it is in the best interest of the Company and its shareholders to terminate the rights offering to shareholders. After discussions with interested parties, the Company concluded that it could not go forward with the offering. This press release contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, contained in this press release, including statements about our projected revenues, cash flows, strategy, future operations, new product introductions and customer acceptance, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements.
